Citation Nr: 0915738	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  07-32 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to November 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which reopened and denied the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.

In November 2008, the Veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge (Travel Board 
hearing); a transcript of the hearing is of record.

During the hearing, the Veteran raised the issue of 
entitlement to service connection for tinnitus.  This matter 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate this appeal has been accomplished.

2.  In a February 2005 rating decision, the RO denied the 
Veteran's claim for service connection for bilateral hearing 
loss.

3.  Evidence associated with the claims file since the 
February 2005 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for bilateral hearing loss and raises a 
reasonable possibility of substantiating a claim for service 
connection for bilateral hearing loss.
4.  The Veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes.

5.  Although the Veteran's military occupational specialty of 
aircraft maintenance specialist is consistent with in-service 
noise exposure, the record reflects no competent medical 
evidence of bilateral hearing loss for over 30 years after 
service, and the only competent and persuasive opinion 
addressing the question of whether there exists a medical 
nexus between in-service noise exposure and current bilateral 
hearing loss weighs against the claim.


CONCLUSIONS OF LAW

1.  The February 2005 RO rating decision that denied the 
Veteran's claim for service connection for bilateral hearing 
loss is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's February 2005 denial 
is new and material, the Veteran's claim for service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Bilateral hearing loss was not incurred in or aggravated 
by military service, nor may service incurrence of an organic 
disease of the nervous system (sensorineural bilateral 
hearing loss) be presumed.  38 U.S.C.A. §§ 1110, 1112, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303, 3.307, 3.309, 3.385 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's application to reopen a claim for 
service connection for bilateral hearing loss was received in 
August 2006.  Thereafter, he was notified of the general 
provisions of the VCAA by the Detroit RO in correspondence 
dated in November 2006.  This letter notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  This letter also notified him of how VA determines the 
disability rating and effective dated when a disability is 
found to be connected to service.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thereafter, the claim was reviewed 
and a statement of the case was issued in September 2007.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006); see also Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).

In Kent v. Nicholson, supra, the Court clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

A review of the November 2006 VCAA notice letter shows the RO 
identified the basis for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Board finds the notice 
requirements pertinent to the issue on appeal addressed in 
this decision have been met.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and a private audiological 
evaluation and report have been obtained and associated with 
his claims file.  The Veteran has also been provided with a 
VA audiological examination and opinion to assess the current 
nature and etiology of his claimed bilateral hearing loss 
disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, supra.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

New and Material Evidence

In a February 2005 rating decision, the RO denied the 
Veteran's claim for service connection for bilateral hearing 
loss.  It was noted that his separation physical showed 
normal hearing for VA purposes with decibel loss at 15 or 
below across all ranges; that he provided no evidence of a 
current hearing loss disability; and that no evidence had 
been received that attributed any current hearing loss 
disability to in-service noise exposure.

Evidence of record included service treatment records and the 
Veteran's December 2004 claim for service connection for 
bilateral hearing loss.  Additional evidence of record that 
was in the claims folder but not cited by the RO on the 
February 2005 rating decision was the Veteran's July 1975 
claim for service connection for a back disability and a 
September 1975 VA examination report, neither of which 
mentioned any difficulty with hearing acuity.

The Veteran attempted to reopen his claim for service 
connection for bilateral hearing loss in August 2006.  This 
appeal arises from the RO's May 2007 decision that reopened 
and denied the claim for service connection for bilateral 
hearing loss.  Regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the February 2005 RO decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

Evidence added to the claims file since the February 2005 RO 
decision includes statements from the Veteran and his 
representative, a private audiological evaluation and report 
dated in November 2006, a VA audiological examination report 
dated in April 2007, and a transcript of the Veteran's 
November 2008 Travel Board hearing.  

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
Further, the evidence is material.  The prior denial of 
service connection for bilateral hearing loss was predicated 
on a lack of evidence of a current hearing loss disability 
related to military service.  The November 2006 private 
audiologist assessed bilateral severe sensorineural hearing 
loss, and the VA examination report also documented bilateral 
hearing loss for VA disability purposes.  In addition, the 
private audiologist opined that the Veteran's hearing loss 
was in large part due to noise exposure from military service 
in the Air Force.  This information is material in that it 
addresses the basis for the previous denial, namely medical 
evidence of a current bilateral hearing loss disability 
related to the Veteran's military service.  Thus, the claim 
must be reopened.

Service Connection - General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be established 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including organic diseases of the 
nervous system (sensorineural hearing loss), may be presumed 
to have been incurred in or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he developed bilateral hearing loss 
as a result of noise exposure while working on a flight line 
during active service.  The Veteran's DD Form 214 (Report of 
Discharge from Service) noted that his military occupational 
specialty was aircraft maintenance specialist.

The Veteran underwent multiple audiometric examinations 
during military service.  The results are recorded as 
follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
June 1972
(Entry)
RIGHT
0
0
0
N/A
0

LEFT
0
10
0
N/A
0
September 
1972
RIGHT
10
5
5
5
0

LEFT
20
10
10
15
10
January 7, 
1974 
(1600h)
RIGHT
55
55
55
55
55

LEFT
55
55
55
55
55
January 7, 
1974 
(1630h)
RIGHT
45
35
40
45
45

LEFT
30
25
30
20
25
January 8, 
1974
RIGHT
40
45
50
45
55

LEFT
40
40
45
45
45
January 
14, 1974
RIGHT
45
45
55
50
60

LEFT
35
40
50
50
65
April 1974
RIGHT
5
5
10
10
10

LEFT
5
10
15
15
15
Nov. 1974
(Separatio
n) 
RIGHT
5
5
10
10
10

LEFT
5
10
15
15
15

In a hearing evaluation consultation request dated in late 
January 1974, it was noted that the Veteran had a significant 
hearing threshold shift first noted in early January 1974, 
and follow-up tests showed fluctuating and increasing shift.  
In an otolaryngology consultation report dated in April 1974, 
the examiner indicated that initial volitional responses were 
greatly exaggerated.  He added that his opinion "was 
supported by the type V Bekesy, positive Doerfler-Stewart, 
and the final volitional thresholds obtained following 
counseling.  This finding [is] consistent with non-organic 
involvement.  Patient has essentially normal hearing 
bilaterally with excellent discrimination."

In a post-service private audiological evaluation and report 
from P. R., M. D., dated in November 2006, the Veteran 
reported that his hearing loss started in his 20s after three 
years of service in the Air Force working on the flight line.  
He reported a gradual decrease in hearing acuity over the 
past 30 years.  Audiometry findings were reported in graphic 
format and summarized as bilateral moderate to severe 
sensorineural hearing loss.  Speech recognition scores using 
the Maryland CNC were not reported.  The examiner opined that 
the Veteran's hearing loss was in large part due to noise 
exposure from his military service in the Air Force.

In a VA audiological examination report dated in April 2007, 
the Veteran reported military noise exposure in his work as 
an aircraft mechanic; he denied combat exposure.  He reported 
his current occupation as a bus driver.  Results of 
audiometry testing revealed bilateral hearing loss for VA 
disability purposes, and the examiner summarized her findings 
as moderate to severe sensorineural hearing loss bilaterally.  
The examiner opined that it was not likely that the Veteran's 
current hearing loss was related to military service.  She 
reasoned that a review of the Veteran's claims file revealed 
that while hearing tests in January 1974 showed hearing loss, 
those hearing thresholds were shown to be non-organic and 
within normal limits in April 1974.  In addition, she noted 
that his hearing was within normal limits at entrance and 
separation from service.

In November 2008, the Veteran testified that his military 
work on the flight line included gassing planes, fixing 
engines, sending planes out to be tested, and general work on 
the flight line.  He testified that he wore hearing 
protection that was provided, but they were the little ear 
muffs that did not protect one's ears.  He denied having any 
other job with a lot of noise.  He stated that he has to turn 
up the television and radio at home and that his wife and 
children complain about the volume.  He further testified 
that during the VA audiological evaluation, the examiner told 
him that his hearing loss was related to his military 
service, but that she wrote the opposite conclusion in her 
report.  He requested that his claim be remanded to provide 
an additional examination and medical opinion.

The Board has considered the Veteran and his representative's 
contentions, but finds that service connection for bilateral 
hearing loss is not warranted because, although the Veteran's 
military occupational specialty of aircraft maintenance 
specialist is consistent with in-service noise exposure, 
there is no persuasive medical evidence establishing a 
connection between his current hearing loss disability and 
any event, injury, or disease during active military service.  

The Board notes that although the Veteran experienced a 
significant hearing threshold shift during service in January 
1974, the findings were attributed to initial exaggerated 
volitional responses by the Veteran, which improved after 
counseling.  The examiner's attribution of the Veteran's 
threshold shift was supported by additional audiological 
testing.  Notably, the Veteran's hearing acuity, while 
showing a slight decrease from enlistment, was within normal 
limits on examination in April 1974 and at separation in 
November 1974 for VA disability purposes pursuant to 
38 C.F.R. § 3.385.  

In addition, the first medical evidence of record of any 
hearing problem is the November 2006 private audiological 
evaluation and report, more than 30 years after separation 
from service.  The passage of many years between service 
discharge and medical documentation of a claimed disability 
is evidence against a claim of service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Finally, the Board notes that only the November 2006 private 
examination report from Dr. P. R. and the April 2007 VA 
examination report contain opinions regarding the 
relationship between the Veteran's current bilateral hearing 
loss disability with events or injuries during active 
service.  The private examiner's medical opinion, however, is 
noted to be based on the Veteran's reported history without 
consideration of any of the audiometry findings during active 
service or indication of a claims file review, and, 
therefore, it has little probative value.  See Black v. 
Brown, 5 Vet. App. 177 (1993) (an opinion that is based on 
history furnished by the veteran that is unsupported by 
clinical evidence is not probative); Wood v. Derwinski, 1 
Vet. App. 190, 191-92 (1991) (an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion).  

In this regard, the Board is aware that the United States 
Court of Appeals for Veterans Claims (Court) has recently 
held that "[i]t is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."  In this regard, the 
Court did not find such a review of medical records in the 
claims file to be irrelevant in terms of determining the 
probative value of an opinion.  Rather, the Court clarified 
that the claims file "is not a magical or talismanic set of 
documents, but rather a tool to assist VA examiners to become 
familiar with the facts necessary to form an expert opinion 
to assist the adjudicator in making a decision on a claim."  
There are other means by which a private physician can become 
aware of critical medical facts, notably by treating the 
claimant for an extended period of time.  See generally 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  That 
notwithstanding, the November 2006 private doctor provided no 
indication of treatment of the Veteran for an extended period 
of time.  This doctor also did not support the opinion with 
any sort or rationale.  Therefore, even in light of Nieves-
Rodriguez, the opinion is of minimal probative value. 

In comparison, the April 2007 VA examiner's opinion was 
supported by information obtained from the Veteran, a 
thorough examination, and a review of the Veteran's claims 
file.  The examiner provided a rationale for her medical 
opinion, citing service treatment records that documented 
normal hearing acuity in April 1974 and at separation from 
service.  Accordingly, the Board finds that the April 2007 
medical opinion is much more persuasive because the 
conclusion is supported by a medically sound basis for 
finding the Veteran's current hearing loss disability not 
related to military service.  

The Board has also considered the Veteran's contention that 
the VA examiner made a clerical error in documenting her 
conclusion about the etiology of his hearing loss disability.  
However, because her conclusion is qualified by three prior 
sentences describing the rationale for her conclusion, the 
Board finds that it is unlikely that the examiner intended to 
write that the Veteran's bilateral hearing loss was related 
to military service.  Therefore, the preponderance of the 
medical evidence in this case does not support the Veteran's 
claim.

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative 
advanced in connection with the claim on appeal.  The Board 
does not doubt the sincerity of the Veteran's belief that he 
has a current bilateral hearing loss disability as a result 
of working on the flight line during military service.  
However, questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is a 
layperson without the appropriate medical training or 
expertise, he is not competent to render probative (i.e., 
persuasive) opinions on such medical matters.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the nature or etiology 
of his bilateral hearing loss disability have no probative 
value.

For all the foregoing reasons, the claim for service 
connection for bilateral hearing loss must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for bilateral 
hearing loss; to this extent only, the appeal is allowed.

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


